

114 S46 IS: To reduce the amount of financial assistance provided to the Government of Mexico in response to the illegal border crossings from Mexico into the United States, which serve to dissipate the political discontent with the higher unemployment rate within Mexico.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 46IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reduce the amount of financial assistance provided to the Government of Mexico in response to
			 the illegal border crossings from Mexico into the United States, which
			 serve to dissipate the political discontent with the higher unemployment
			 rate within Mexico.1.Border crossing
			 accountability(a)Estimation of
 annual illegal border crossingsNot later than 30 days after the end of each fiscal year, the Secretary of State, in consultation with the Secretary of Homeland Security, shall estimate the number of illegal border crossings that occurred during such fiscal year along the southern land border of the United States.(b)Reduction of
			 foreign assistance(1)In
 generalExcept as provided under paragraph (2), the Secretary of State, shall proportionately reduce the amount of financial assistance provided to the Government of Mexico for each fiscal year by a total of $1,000 for each illegal border crossing from Mexico to the United States during the previous fiscal year.(2)ExceptionNotwithstanding paragraph (1), the Secretary of State may decide not to reduce the amounts appropriated for the Government of Mexico from the International Military Education and Training Fund, the International Narcotics Control and Law Enforcement Fund, and the fund to carry out nonproliferation, anti-terrorism, demining, and related programs and activities.